Beck, J.
1. Where the agent of a corporation engaged in the business of selling certain commercial products manufactured by it committed an unprovoked assault and battery upon the plaintiff, inflicting upon him severe personal injuries, the plaintiff could not maintain a suit for damages against the corporation on this account, although it knew that the agent was a person of violent temper, and in fact had employe'd him because it knew that he was a man prone to make unprovoked attacks upon others; it not appearing that the corporation authorized the assault, or that it assented to the tort complained of.
2. Applying what has been said to the facts pleaded in this case, it was not error for the court -to sustain a general demurrer to the petition. Civil Code, § 3603; Waller v. Southern Ice & Coal Co., 144 Ga. 695 (87 S. E. 888), and cases there cited.

Judgment affirmed.


All the Justices concur.